Boomer, J.
(dissenting). Twice defendant’s counsel requested
a charge "that the walking stick as a matter of law is a *538dangerous instrument”. Finally, he amended his request by "asking for specific instructions as a matter of law that the walking stick is a dangerous instrument — depending upon the circumstances under which it is used. That is the language I request.” (Emphasis supplied.) The requested charge is clearly erroneous; hence, it was properly denied. Whether the walking stick was capable of causing serious bodily injury or death was a question of fact for the jury, not a matter of law. Moreover, the underlying issue before the jury was not whether the walking stick was capable of causing death or serious physical injury "depending upon the circumstances under which it was used”, but whether it was so capable under the particular circumstances it was used or threatened to be used in this case.
Moreover, the term "dangerous instrument” is nowhere to be found in the statutory definition of justification and the court’s charge on this issue was accurate and complete.
Contrary to the statement of the majority, the prosecutor committed no error in her summation. Since the issue of fact before the jury was whether defendant reasonably believed that the victim was about to use deadly physical force, she was entitled to argue as a question of fact that the light walking stick was not capable of causing death or serious physical injury. Defense counsel was free to argue otherwise. In no event was this question one of law. (Appeal from judgment of Supreme Court, Monroe County, Pine, J., at trial —assault, first degree, and assault, second degree.) Present— Callahan, J. P., Denman, Boomer, Green and Balio, JJ.